Citation Nr: 0826895	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  95-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in 
Cheyenne, Wyoming



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
including as due to service-connected diabetes mellitus.

3.  Entitlement to an increased rating for low back 
disability, currently evaluated as 40 percent disabling. 

4.  Entitlement to a rating in excess of 10 percent for 
depression, effective from July 1, 1994, to October 26, 2007.

5.  Entitlement to a rating in excess of 50 percent for 
depression, effective from October 26, 2007.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active military service from August 1969 to 
February 1972 in the U.S. Army, and from August 1972 to 
August 1976 in the U.S. Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the above 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC), which denied service connection for 
PTSD and for major depression, dysthymic disorder.  The case 
also comes before the Board from an October 2000 RO rating 
decision which denied a rating in excess of 40 percent for 
residuals of a low back injury; from a May 2003 RO rating 
decision which granted service connection for major 
depression and assigned a 10 percent disability rating, 
effective from February 3, 1994 (under 38 C.F.R. § 4.130, 
Diagnostic Code 9434); and from a June 2003 rating decision 
which denied service connection for hypertension on a direct 
basis and as secondary to the veteran's service-connected 
diabetes mellitus.  In May 2003, the RO issued another rating 
decision granting a temporary total (100 percent) evaluation 
for the depression, effective from February 3, 1994, due to 
hospitalization, and returned the evaluation to 10 percent, 
effective from July 1, 1994.  

In May 1997, April 1998, and March 1999, the Board remanded 
the issue of entitlement to service connection for PTSD to 
the RO.  In July 2004 the Board remanded the issues of 
service connection for PTSD and hypertension; the initial 
disability rating for depression; and an increased rating for 
the low back disability to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  In a March 2008 rating 
decision, the AMC granted a 50 percent disability rating for 
major depression, effective from October 26, 2007.  The 
veteran continued his 
appeal for a higher rating for depression both prior to and 
after October 26, 2007, and therefore, the issues have been 
characterized accordingly on the first page of the present 
decision.  See Hart v. Mansfield, 21 Vet. App. 506 (2007) 

The record reflects that, although the veteran's service-
connected disabilities have resulted in a 100 percent 
combined disability rating, currently effective from February 
7, 2003, he has nonetheless continued his appeals in this 
matter.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed as having PTSD 
which is related to service.  Prior VA treatment records and 
VA examinations show that the veteran has been diagnosed with 
and treated for PTSD, and on one occasion a diagnosis of 
"PTSD from Vietnam experience" was made.

2.  During service the veteran did not engage in combat with 
the enemy.  There is no credible supporting evidence of an 
in-service stressor.  

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's 
hypertension is proximately due to or the result of his 
active service or to his service-connected diabetes mellitus, 
on either a causation or aggravation basis.

4.  The veteran's low back disability is manifested by no 
more than complaints of chronic pain, with flare-ups and 
exacerbations; objective findings of limitation of lumbar 
motion with pain on motion; and limitation of activities; 
there has been no report or finding of ankylosis or 
incapacitating episodes having a total duration of at least 6 
weeks over a recent period of 12 months.

5.  Effective from July 1, 1994, to November 6, 1996, the 
veteran's depression resulted in no more than emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.

6.  Effective from November 7, 1996, to October 25, 2007, the 
veteran's depression resulted in no more than definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and definite 
industrial impairment, and was manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as chronic 
depressed mood, anxiety, chronic sleep impairment, and 
reports of memory problems.

6.  Effective from October 26, 2007, the veteran's depression 
has been manifested by occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, and mood, due to suicidal ideation; near-
continuous depression affecting the ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and significant problems with establishing 
and maintaining relationships.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  Hypertension was not incurred in or aggravated by 
service, nor is it due to, the result of, or aggravated by 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).

3.  The criteria for a rating in excess of 40 percent rating 
for a low back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Codes (DCs) 5237, 5243 (2007). 

4.  The schedular criteria for a rating in excess of 10 
percent were not met during the period from July 1, 1994, to 
November 6, 1996.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).

5.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a 30 percent rating for depression 
were met, during the period from November 7, 1996, to October 
25, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

6.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a 70 rating for depression have been 
met, effective from October 26, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, DC 9434 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's five-volume claims file.  Although we have an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the U.S. Court of Appeals for 
Veterans Claims with regard to increased rating cases and 
mandatory notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In this regard, the notifications to the veteran 
were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error either alleged or 
shown. 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in August 2001, June 2003, August 
2004, May 2005, April 2006, and October 2007, that fully 
addressed the notice elements.  These letters informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, the veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.  The Board also notes that although these letters 
were sent after the various initial RO rating decisions in 
this matter, this timing error was cured by the veteran being 
sent these letters followed by readjudication of the claim 
via several SSOCs.  Mayfield, supra;  Prickett, supra.  
Finally, the Board notes the RO notified the veteran, via the 
December 2007 SSOC, of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  The 
veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the v.

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained the veteran's VA treatment records dated from 1992 
through 2005.  He has been scheduled for VA examinations 
addressing each of the issues on appeal.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For a grant of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

A.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (1994) (DMS-IV)); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for VA 
compensation purposes); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board recognizes that the Court of 
Appeals for Veterans Claims has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  That holding, of course, did not abrogate 
the necessity of competent evidence of a nexus to service.

The veteran contends that he has PTSD as a result of several 
reported in-service stressor events.  Service treatment 
records (STRs) show no report of or diagnosis of PTSD or any 
other psychiatric disability.  Service personnel records show 
that the veteran served in the Republic of Vietnam, from 
April 1970 through February 1971, and that he was assigned to 
Co B, 361st Sig Bn.  His principal duties while in Vietnam 
were "Strat MW Sys Rpm".  A certificate shows that he 
received the Army Commendation Medal for his service in 
Vietnam from November 8, 1970, to January 8, 1971.  His DD 
Form 214 shows that he received the National Defense Service 
Medal, the Vietnam Campaign Medal with 60 device, and the 
Vietnam Service Medal with one Bronze Service Star.  

As an initial matter, the Board notes that review of the 
record does not disclose that the veteran engaged in combat 
with the enemy.  As noted above, his service personnel 
records do not show that he received any citations or awards 
for participation in combat, and there is no other competent 
evidence that he engaged in combat with the enemy so as to 
accept his reported stressors without independent 
verification.  Therefore, the provisions of 38 U.S.C.A. § 
1154 are not applicable.  

What is at issue in this matter is whether he has a current 
disability (i.e., a diagnosis of PTSD), and whether his 
reported in-service stressors have been sufficiently 
verified/corroborated.  

With regard to current disability, the Board notes that the 
veteran has been diagnosed with PTSD.  VA treatment records 
dated from 1992 through 2005 show that he received ongoing 
treatment for major depression and PTSD.  It was noted that 
he started treatment in the PCT (PTSD Clinical Team) Program 
in September 1992, and that he had been depressed for quite 
some time and was not familiar with PTSD, but displayed many 
of the symptoms of PTSD.  It was also noted that the veteran 
had been in treatment three to four years prior.  Other 
treatment records dated in September 1992 show diagnoses of 
major depression and possible PTSD.  In April 1995, the 
diagnosis was "PTSD from Vietnam experience".  Subsequent 
VA treatment records show continued psychiatric treatment, 
and diagnoses of major depression, PTSD, and/or possible 
PTSD.  In an October 2001 letter from the veteran's VA 
treating psychiatrist, it was noted that the veteran and his 
wife had experienced "troubles for some time" with PTSD and 
associated depression.  In September 2002, a VA psychiatrist 
indicated that the veteran might have an underlying PTSD, but 
he also had problems with major depression.  

Treatment records from the Vet Center dated from June 1994 
through August 2001 show that the veteran was treated for 
PTSD and depression.  In an October 2000 letter, R.B.M., the 
veteran's therapist from the Vet Center, reported that he had 
been a patient for 10 years and during that time they worked 
on post-traumatic stress issues.  R.B.M. indicated that, in 
his initial contact with the veteran, he thought the veteran 
had PTSD with severe depression, and referred him to an 
inpatient PTSD program.  R.B.M. opined that the veteran 
continued to suffer from depression, and that these symptoms 
continued to exacerbate his depression, and that the veteran 
displayed symptoms such as intrusive memories of his Vietnam 
experiences and guilt related to the death of several 
comrades.

On VA examination in June 2002, the veteran reported he did 
one tour in Vietnam and was transferred out early due to an 
emotional breakdown.  He reported stressors including 
witnessing a man being struck by shrapnel from a blast in 
Saigon, which would have hit the veteran in if the man had 
not been there.  He reported having multiple other stressors, 
which he did not detail at that time.  The diagnoses were 
PTSD and major depression.  The examiner did not have 
information available to verify the veteran's stressor 
history, but indicated that if it could be verified, the 
examiner would support both PTSD and major depression "as 
being connected to his time in the service".  

On VA examination in January 2003 it was noted that the 
interview and examination pertained to the veteran's service-
connected depression, and did not assess the stressor history 
or psychiatric treatment history.  The diagnosis in January 
2003 did include major depression and PTSD.  

In April 2003, another VA psychiatrist reviewed the January 
2003 VA examination as well as the veteran's records, and 
added that it was "likely" that the veteran's depression 
was related to his PTSD, if the stressor was in fact 
verifiable.  The examiner also noted that the veteran's 
depression was "likely exacerbated" by his service-
connected medical conditions, but "originated during his 
service in Vietnam when he was exposed to trauma".  

Ten days later, in April 2003, that same VA psychiatrist 
submitted another addendum, after further review of the 
veteran's records.  The VA psychiatrist noted that there were 
many inconsistencies in the veteran's case, which made it a 
difficult case.  The VA psychiatrist indicated that the 
veteran was able to return to military service for an 
additional four years, after his prior enlistment in which 
the injury that allegedly led to his many problems was 
reported, but that nothing in this military medical records 
indicated he had a psychiatric problem during his military 
career.  The VA psychiatrist opined that it was "unlikely" 
that he could complete a four year tour in the Air Force 
without psychiatric treatment or disciplinary problems if he 
had suffered with PTSD due to experiences in Vietnam.  The VA 
psychiatrist concluded that the veteran likely does not have 
PTSD due to the trauma that occurred during his military 
career, as there is little evidence which would suggest a 
sufficient level of trauma for that disorder to develop.  

On VA examination in November 2007, the examiner noted a 
careful review of the veteran's claims files, and summarized 
that "although the veteran had been diagnosed with PTSD in 
the past, the information presented to this examiner was 
insufficient to establish a diagnosis of that disorder".  
The examiner noted that, although the veteran asserted he had 
been exposed to events that would be traumatic according to 
DSM-IV, and endorsed avoidance and arousal symptoms of PTSD, 
he did not endorse re-experiencing symptoms, and did not 
display physiological or psychological arousal when 
discussing the reported trauma, or a reluctance to speak 
about traumatic events he experienced Vietnam, as was almost 
always seen in combat veterans with PTSD.  The examiner 
indicated that the veteran's "presentation was not 
consistent with that of hundreds of PTSD combat veterans 
examined" by him.  The diagnosis was major depressive 
disorder.  

The Board notes that, although the most recent VA examination 
in 2007 shows that the examiner concluded that the evidence 
was insufficient to establish a current diagnosis of PTSD, 
the record reflects that for several years prior the veteran 
has been diagnosed with, and treated for, PTSD.  Thus, while 
it appears that there is no current disability of PTSD, the 
Board recognizes that the Court recently held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain, supra.  
However, where the evidence fails to show chronicity of the 
claimed disorder at any time or where the evidence fails to 
show a nexus between the claimed disability and service many 
years before, that holding would not support a grant of 
service connection.  

In this case, the STRs show no complaint of or treatment for 
PTSD, and post-service treatment records show that the 
veteran was treated for PTSD from 1992 through 2005.  Thus, 
the competent evidence of record (prior to the November 2007 
VA examination) shows chronicity of a diagnosis of PTSD.  
What is missing is that there is no competent evidence of 
record (prior to the November 2007 VA examination) linking 
the veteran's PTSD to a verified in-service stressor 
event(s).  The Board notes that one VA treatment record in 
April 1995 does note a diagnosis of "PTSD from Vietnam 
experience", but there is no indication as to which 
stressors were Vietnam reported by the veteran in making this 
diagnosis.  On the VA examination report dated in April 2003, 
the VA psychiatrist first opined that the veteran's 
depression was related to his PTSD, if his stressor was 
verified, but then ten days later, the same VA psychiatrist, 
after reviewing the record further, opined that the veteran 
did not have PTSD due to trauma from service.  Thus, even 
acknowledging that the veteran had a diagnosis of PTSD prior 
to the November 2007 VA examination, the Board notes that 
there is no indication that such a diagnosis was linked to a 
verified in-service stressor event.  McClain, supra.  The 
Board also notes that in April 1995 the diagnosis was "PTSD 
from Vietnam experience", but that the diagnosis needed to 
be linked to a verified in-service stressor event, which was 
not done in April 1995 or in other VA treatment records or VA 
examinations.   

Full consideration has been given to the veteran's own 
assertions that he has PTSD related to service; however, the 
veteran is a layperson, and as such he has no competence to 
render a medical opinion on diagnosis or etiology of a 
condition.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Jandreau, supra; Buchanan, supra.  Here, if the 
veteran had ongoing psychiatric symptoms from service to the 
present, he would certainly be competent to report on those 
symptoms.  However, the Board does not believe that a 
psychiatric disorder such as PTSD, as contrasted with 
anecdotal PTSD symptoms, including flashbacks, nightmares, 
avoidance, startle reflex, etc., are subject to lay 
diagnosis.  That is to say, the Board finds no basis for 
concluding that a lay person, such as the veteran, would be 
capable of discerning what particular disorder his 
psychiatric difficulties represented, in the absence of 
specialized training.  

With regard to verification of the veteran's reported in-
service stressor events, the record reflects that in support 
of his PTSD claim he has submitted several statements.  In 
October 1995 he submitted a lengthy statement in which he 
described his stressor experiences in Vietnam, including a 
nearby explosion while he was sitting outside a bar near the 
Hotel Saigon, coming under attack one night at Phu Bai, and 
coming under attack and returning fire while out on patrol.  
On VA examination in 2007 he reported the stressor where he 
was near an explosion that killed a person in front of him, 
and he also reported he was driving in the mountains on 
Highway 1 and came under fire.  No specific dates were 
provided.  The veteran's mother submitted a statement dated 
in February 1996 in which she described how the veteran's 
behavior and disposition changed after being in the service 
and in Vietnam.  In December 2002, the veteran submitted a 
statement in which he claimed the event which trigged his 
emotional breakdown in Vietnam was when he received a "Dear 
John" letter from his wife.  In April 2006, a letter from 
the veteran's ex-wife was received, in which she reported she 
had started dating the veteran eight months after his return 
from Vietnam.  She indicated he never discussed his war 
experiences with her, but she attributed his behavior 
problems (including rage, anger, and being jumpy and on 
guard) to his Vietnam service.  

Received in January 2005 was a response from the USASCRUR 
(U.S. Armed Services Center for Research of Unit Records), 
now called the U.S. Army & Joint Services Records Research 
Center (JSRRC).  USASCRUR noted that the veteran was assigned 
to Co B, 361st Sig Ban from April 29, 1970 to April 29, 1971, 
and indicated that attacks were documented in the Cam Ranh 
Bay area where the veteran's unit was located.  Also, 
Operational Reports - Lessons Learned (OR-LLs) for the period 
ending July 13, 1970, documented that during the reporting 
period there were a total of 29 significant enemy contacts in 
the Cam Ranh Special Sector.  Also, a review of the 
Chronology of Significant Attacks for the period January 1969 
through July 1971 showed five attacks on the Cam Ranh Bay 
Airbase during the time the veteran's unit was located there.   
Finally, OR-LLs showed that on February 1, 1971, Cam Ranh Bay 
- 67th Eng Bn area was attacked.  

The problem with the USASCRUR response is that, although 
there is now evidence showing that the veteran's unit, or the 
area where his unit was located in Vietnam, came under attack 
on several occasions, the veteran has not provided specific 
information regarding his reported in-service stressors 
(i.e., dates) and therefore the data obtained by USASCRUR 
does not necessarily match the veteran's reported in-service 
stressor events.  As such, the Board concludes that the 
record does not corroborate claimed stressors in service, and 
the veteran's statements alone are insufficient to establish 
stressor occurrence.  Doran v. Brown, 6 Vet. App. 283 (1994); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  And, 
although the veteran has been diagnosed with PTSD based on 
his "Vietnam experience", his reported in-service stressors 
have not been corroborated by credible supporting evidence.  
Without a diagnosis of PTSD based on a verified stressor, 
service connection for that disorder may not be granted.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997). 

Based upon the foregoing, and the lack of a current diagnosis 
of PTSD; the lack of competent medical evidence of a nexus 
between any prior diagnosis of PTSD and a verified stressor 
event; and the lack of a verified stressor even itself, the 
Board concludes that veteran is not entitled to service 
connection for PTSD.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The Board further notes that, although service connection for 
PTSD is herein denied, as a practical matter, even if service 
connection for PTSD were to be granted, the veteran would 
receive no greater benefit or compensation.  In this case, 
service connection has been granted for depression, and 
(herein) a 30 percent disability rating has been assigned, 
effective prior to October 26, 2007, and a 70 percent rating 
has been granted, effective from October 26, 2007, pursuant 
to Diagnostic Code 9434.  If service connection were to be 
granted for PTSD, such disability would essentially be added 
to the existing disability of depression to form one combined 
service-connected psychiatric disability for VA purposes.  
Both PTSD and depression are evaluated pursuant to the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  See 38 C.F.R. § 4.130, DCs 9411 
and 9434.  Therefore, to provide separate evaluations would 
violate the prohibition against pyramiding found at 38 C.F.R. 
§ 4.14.  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).


B.  Secondary Service Connection for Hypertension

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions,  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The veteran's STRs are negative for a report of or finding of 
hypertension.  On VA examination in June 2005, the veteran 
indicated he thought his high blood pressure was first noted 
in 1997.  The examiner noted that a review of the record 
showed that intermittent blood pressure elevations dated back 
to 1999.  The first post-service indication of hypertension 
was in February 2003, when his blood pressure was noted to be 
elevated.  In May 2003 he was noted to have hypertension.  
Subsequent VA treatment records show treatment for 
hypertension.  On VA examination in June 2005 the diagnosis 
was hypertension, controlled.  Thus, there is evidence of a 
current disability.  Brammer, supra. 

In addition, the record reflects that service connection has 
been granted for diabetes mellitus.  However, what is missing 
from the record is competent medical evidence showing that 
the veteran's hypertension is causally related to service or 
causally related to his service-connected diabetes.  
38 C.F.R. §§ 3.303, 3.310.  The only competent evidence 
addressing the etiology of the veteran's hypertension was the 
June 2005 VA examination, in which the examiner found no 
evidence that the veteran's hypertension was "caused by 
complications of his diabetes or affecting the severity of 
his hypertension".  It was noted that the veteran's blood 
pressure was well-controlled on minimal medication, and that 
there were no clinically obvious sequelae of his 
hypertension.  Although the VA examiner did not specifically 
note whether the veteran's hypertension may be related to 
service, the Board notes that there is no indication, not 
even a contention by the veteran, that his hypertension had 
its onset in service or within years after his separation, or 
is otherwise related to service.  Thus, although the VA 
examiner did not address this relationship, the Board finds 
that such is not necessary n order to make a decision in this 
case.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the veteran has contended that his 
hypertension is related to his service-connected diabetes.  
As noted above, lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation, but the 
Board does not believe that the etiology of hypertension is 
subject to lay diagnosis.  Jandreau, supra.  That is to say, 
the Board finds no basis for concluding that a lay person 
would be capable of discerning whether hypertension was 
related to service or related to diabetes, in the absence of 
specialized training, and the veteran has not established any 
specialized training for such qualifications.

The preponderance of the evidence is therefore against the 
veteran's claim of service connection for hypertension, on 
both a direct basis and as secondary to the service-connected 
diabetes.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet.App. 
49, 55 (1990).  

III.  Increased Ratings

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the decisions in Fenderson v. West ,12 
Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), as to whether the veteran is entitled to a higher 
rating for separate periods based on the facts found during 
the appeal period. 

A.  Rating in Excess of 40 percent for a Low Back Disability

Received from the veteran in April 1999 was his claim for a 
rating in excess of 40 percent for his service-connected low 
back disability.  By an October 2000 rating decision, the RO 
denied a rating in excess of 40 percent for a low back 
disability, under Diagnostic Code 5293.

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  38 C.F.R. §§ 4.71a, Diagnostic Code 
5293, effective September 23, 2002; 38 C.F.R. § 4.71a, DC 
5243, effective September 26, 2003.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The veteran was provided with the new 
regulations in the February 2004 SOC and the December 2007 
SSOC, he was afforded a VA physical examination in May 2005 
that considered the criteria in the new regulations, and 
these regulations were applied by the RO in the most recent 
evaluation of his claim. 

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the new, revised regulations 
prior to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7- 2003 (Nov. 
19, 2003); 38 C.F.R. § 3.114(a).  Therefore, prior to 
September 23, 2002, and September 26, 2003, the Board may 
apply only the previous version(s) of the rating criteria.  
As of September 23, 2002, and September 26, 2003, the Board 
may apply both versions of the rating criteria.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Prior to September 26, 2003, severe limitation of motion of 
the lumbar spine warranted a maximum 40 percent evaluation.  
38 C.F.R. § 4.71a, DC 5292 (effective prior to Sept. 26, 
2003).  Similarly, a maximum 40 percent rating was warranted 
for severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (effective prior to Sept. 26, 2003).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 40 percent disabling when severe, with recurring 
attacks and little intermittent relief.  A maximum 60 rating 
was assigned for pronounced intervertebral disc syndrome; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  38 C.F.R. Part 4, § 4.71a, DC 5293 (effective prior 
to Sept. 23, 2002).

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (effective 
Sept. 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71a).

The new regulations provide the following rating criteria:  a 
40 percent evaluation is warranted for favorable ankylosis of 
the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less; and a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective Sept. 26, 2003).

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).

Under the criteria made effective from September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  67 Fed. Reg. 54,345-349 
(Aug. 22, 2002), codified at DC 5293.  Incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the previous 12 months warrant a 40 percent disability 
rating.  Incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the previous 12 months warrant a 60 percent disability 
rating.

For purposes of evaluation, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" denotes orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Diagnostic Code 5293, Note 1.  

A review of the record shows that the veteran's service-
connected low back disability has never, at any point, been 
manifested by complaints or objective findings or functional 
impairment such that would warrant an rating in excess of 
40 percent under the new or old criteria.  Since the 
veteran's service-connected low back disability is rated as 
40 percent disabling, a rating in excess of that is only 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine; or if incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months are shown.  
Prior to September 2002, a rating in excess of 40 percent 
would be warranted for pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.

In that regard the Board notes that on VA examination in May 
1999 range of motion testing showed the veteran had 11 
degrees of later flexion, 4 degrees on rotation, and backward 
extension started from a forward flexed position at 26 
degrees and he could move backward to 24 degrees.  Forward 
flexion was not attempted as the only way he could forward 
was with the support of crutches, and he was scared he would 
fall so this was not attempted.  On VA examination in 
June 2002, no range of motion findings were reported.  On VA 
examination in May 2005, the veteran's range of motion of the 
low back was to 96 degrees on flexion, to 37 degrees on right 
rotation, 39 degrees on left rotation, 15 degrees on right 
lateral motion, and 17 degrees on left lateral motion.  He 
had 0 degrees of extension, and no extension beyond the 
upright position.  A review of VA treatment records and VA 
examination shows that there has been no report of or finding 
of ankylosis.  

With regard to incapacitating episodes, on VA examination in 
May 2005 it was noted that the veteran had experienced no 
incapacitating episodes as defined for VA purposes.  A review 
of VA treatment records also shows no report of or finding of 
incapacitating episodes that required bed rest prescribed by 
and treatment by a physician.  With regard to the nature of 
the service-connected low back disability prior to September 
2003, the highest assignable rating for limitation of motion 
is 40 percent, and therefore, a rating in excess of 40 
percent may not be assigned on the basis of limitation of 
motion of the lumbar spine.  While a 60 percent rating could 
have been assigned prior to September 2002 for pronounced 
intervertebral disc syndrome, the Board notes that on VA 
examination in May 1999 the veteran reported pain radiating 
from his low back down to his right buttocks and down the 
front part of his right thigh, but he had no numbness or 
tingling.  On examination he was tender over the lumbar 
spine.  Neither the VA examination in 1999 nor 
contemporaneous VA treatment records show that the veteran's 
service-connected low back disability warranted a 60 percent 
rating pursuant to DC 5293 (as effective prior to September 
2002).

Thus, while clinical findings attributed to the veteran's 
service-connected low back disorder are severe, they do not 
amount to ankylosis or equivalent impairment so as to warrant 
a higher rating under the criteria in effect since September 
2003, nor do they amount to pronounced intervertebral disc 
syndrome or equivalent impairment so as to warrant a higher 
rating under the criteria in effect prior to September 2002.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  Rather, these 
clinical findings have more nearly approximate the current 40 
percent rating assigned.  38 C.F.R. § 4.7.  In addition, 
although the veteran has complained of radiating pain, on the 
most recent VA examination in 2005, the examiner concluded 
that there was not a manifestation of radiculopathy.  The 
examiner opined that the veteran's service-connected low back 
disability and pain did not involve the nerves in a radicular 
manner.  Thus, a separate rating for neurological impairment 
due to the service-connected low back disability is not 
warranted.  

Also considered have been the veteran's chronic complaints of 
severe low back pain, flare-ups, and limits on his 
activities, and the potential additional limitation of 
functioning resulting therefrom.  However, there is 
insufficient objective evidence to conclude that his low back 
pain is associated with such additional functional limitation 
as to warrant increased compensation pursuant to provisions 
of 38 C.F.R. § 4.45 or the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In that regard the Board notes that while 
the veteran's service-connected low back disability may be 
severe, his functional impairment would need to be equivalent 
to ankylosis in order for a higher rating to be assigned, and 
this has not been shown.  The Board concludes that his 
symptoms related to his service-connected low back disability 
have been accounted for in the current 40 percent rating 
assigned.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1); however the evidence of record and the veteran's 
contentions do not show either frequent hospitalization or 
marked interference with employment due to the veteran's 
service-connected low back disability.  There is no other 
evidence of record to show that the veteran's service-
connected low back disorder involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  Therefore, the Board finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected low back disability is no 
more than 40 percent disabling for the entire period during 
the pendency of this appeal.  See Hart, supra.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 

B.  Rating in Excess of 10 percent for Depression, 
Prior to October 26, 2007

By May 2003 rating decision, the RO service connection for 
major depression and assigned a 10 percent disability rating, 
effective from February 3, 1994, under 38 C.F.R. § 4.130, DC 
9434.  Later that month, the RO granted a temporary total 
(100 percent) evaluation for the depression from that same 
date in February 1994, due to the veteran's hospitalization, 
and returned the evaluation to 10 percent effective from July 
1994.  More recently, as noted in the Introduction, above, 
the evaluation for depression was elevated to 50 percent, 
from October 26, 2007.

Prior to November 7, 1996, the veteran's depression was rated 
under the old rating criteria for mental disorders, 38 C.F.R. 
§ 4.132, DC 9434.  Under the old rating criteria, a 10 
percent rating was warranted where there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating 
contemplated definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and the symptoms result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, DC 9434 
(effective prior to November 7, 1996).

Under the new rating criteria for mental disorders, in effect 
since November 7, 1996, a 10 percent rating is to be assigned 
for depression when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9434.

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  DC 9411.

The Board has considered the available pertinent evidence 
covering the period prior to October 26, 2007, and concludes 
that an increased, 30 percent rating is warranted for 
depression, effective from November 7, 1996 (date of 
regulation change) through October 25, 2007.  Prior to 
November 7, 1996, however, a rating in excess of 10 percent 
was not warranted under the old rating criteria.  We further 
conclude that the veteran's impairment from depression is not 
of such magnitude as to support assignment of an even higher, 
50 percent, rating, effective from November 7, 1996  through 
October 25, 2007.  38 C.F.R. § 4.132, DC 9434 (1996); 38 
C.F.R. § 4.130, DC 9434 (2007).  In reaching these 
determinations, the Board has been mindful of the of the 
doctrine of giving the benefit of the doubt to the veteran.  
38 C.F.R. § 3.102.

The medical evidence relating to the veteran's psychiatric 
disability prior to October 26, 2007, consists of VA clinical 
records, Vet Center records, and several VA examinations.  

From July 1, 1994, through November 6, 1996, VA clinical 
treatment records show that the veteran underwent periodic 
therapy for his depression and was prescribed medication.  He 
was not working, however, this was due to other physical 
problems, and not attributed to his depression.  He 
complained frequently of depression, which was found to be 
moderate to severe, but he was also able to function, was 
alert and oriented, and was never suicidal or homicidal.  
Thus, the Board concludes that the competent evidence of 
record, from July 1, 1994 through November 6, 1996, does not 
show that the veteran had definite social impairment or 
definite industrial impairment.  

From November 7, 1996, VA clinical records showed that the 
veteran's depression, during the period in question, remained 
constant, and was primarily manifested primarily by sleep 
disturbances, irritability, constriction of affect and 
emotional range, and anxiety problems.  Although he did 
indicate he thought about suicide, and was noted to have 
chronic suicidal ideation, he also indicated he was devoted 
to his family and would never hurt them.  Further, mental 
status examinations have consistently demonstrated that the 
veteran maintains his appearance adequately; speech is 
coherent; thought content and process are normal; and he is 
alert and oriented to time, person and place.

The medical evidence depicting the extent of the veteran's 
psychiatric disability effective from November 7, 1996 to 
October 25, 2007 reflects that GAF scores were 48 to 50.  A 
GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing DSM-IV.  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Id.  The GAF score 
is, however, only one factor to be considered in ascertaining 
the degree of impairment caused by the veteran's psychiatric 
illness.  The Board also notes that, while the examiner's 
classification of the level of psychiatric impairment, either 
by words or by a GAF score, is to be considered, it is not 
determinative of the percentage rating to be assigned as the 
rating depends on evaluation of all the evidence.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.

With regard to whether a higher rating of 50 percent is 
warranted for depression during the time period in question 
(November 7, 1996, to October 25, 2007), the Board notes that 
the veteran's disability picture due to his service-connected 
depression more nearly approximates the criteria for a 30 
percent rating than for a 50 percent rating.  38 C.F.R. § 
4.7.  

With regard to the specific criteria for a 50 percent rating 
(under both the old and new rating criteria), the Board notes 
that, giving the veteran the benefit of the doubt, the 
competent evidence of record has shown the veteran has that 
the veteran has some social and occupational impairment.  
Although the veteran did report having some problems with 
relationships, he has maintained a relationship with his 
current wife, despite both of them having depression and 
experiencing severe financial problems.  He also reported he 
maintained contact with at least one sister.  With regard to 
work, in February 1994 he reported he had not worked since 
September 1993 when he was an auditor at Warren AFB, and that 
he had been threatened with removal in February 1994.  He 
claimed he worked with women whose perfume caused worsening 
of his asthma, and was claiming Workers' Compensation due to 
asthma related to perfumes in the workplace.  In January 
2003, he claimed he had been fired from many jobs because of 
his attitude towards others.  In November 2007, he reported 
he had not worked since losing his job in 1993, and said he 
could not work because of asthma, back problems, and 
arthritis.  

On numerous mental status examinations, the veteran was found 
to be alert and oriented, and no problems with his speech 
were noted.  His affect was blunted on occasion.  No panic 
attacks were noted, although the veteran did have problems 
with anxiety.  Treatment records show that the veteran was 
able to follow his treatment courses for numerous medical 
problems, and he neither reported, nor has the evidence 
shown, he has any difficulty in understanding complex 
commands.  There was no report of memory problems.  There 
were no clinical findings of impaired judgment made, and 
likewise, with regard to the veteran's thinking and thought 
processes, no impairment or problems were noted on the 
numerous mental status examinations of record.  He did have 
chronic depression or disturbances of mood and motivation, 
however, his mood improved with his psychiatric medication.  
Thus, the Board concludes that the evidence of record 
preponderates against a finding that the veteran's disability 
picture due to his service-connected depression approximates 
the criteria for a rating in excess of 10 percent from July 
1, 1994, to November 6, 1996, or a rating in excess of 30 
percent rating, effective from November 7, 1996, through 
October 25, 2007.  38 C.F.R. § 4.132, DC 9434 (1996); 38 
C.F.R. § 4.130, DC 9434 (2007).  The criteria for a 30 
percent rating for depression, but no more, have been met, 
effective from November 7, 1996, to October 25, 2007.

C.  Rating in Excess of 50 percent for Depression,
On and after October 26, 2007

The veteran's depression is currently evaluated as 50 percent 
disabling, effective from October 26, 2007, to the present, 
pursuant to 38 C.F.R. § 4.130, DC 9434, under which a 50 
percent evaluation is indicated where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation under DC 9434 is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  DC 9434.  

The Board has considered the available pertinent evidence 
covering the period prior to October 26, 2007, and concludes 
that an increased, 70 percent rating is warranted for 
depression under the criteria for evaluating psychiatric 
disorders in Diagnostic Code 9434.  We further conclude that 
the veteran's impairment from depression is not of such 
magnitude as to support the assignment of a 100 percent 
rating.  In reaching these determinations, the Board has been 
mindful of the of the benefit-of-the-doubt doctrine. 

The medical evidence relating to the veteran's psychiatric 
disability dated from October 26, 2007, consists of one VA 
examination.  On that VA examination, a GAF score of 48 was 
assigned, which reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV.  However, as noted above, the GAF score is only one 
factor to be considered in ascertaining the degree of 
impairment caused by the veteran's psychiatric illness. 

With regard to whether a higher rating of 100 percent is 
warranted for depression during the time period in question, 
the Board notes that the veteran's disability picture due to 
his service-connected depression more nearly approximates the 
criteria for a 70 percent rating than for a 100 percent 
rating.  38 C.F.R. § 4.7.  With regard to the specific 
criteria for a 100 percent rating, the Board notes that the 
competent evidence of record does not show that his 
depression is productive of total occupational and social 
impairment.  With regard to work, although it appears that 
the depression may affect his employment in some manner, and 
on VA examination in 2007 the examiner indicated that the 
veteran's poor concentration and irritability would impact 
his employment, the fact remains that he worked as an auditor 
until 1993, when he quit due to problems with asthma.  There 
is no evidence of record showing he is totally impaired from 
work due to depression. 

Moreover, with regard to social impairment, the Board notes 
that, while the VA examiner in 2007 reported the veteran's 
social functioning was significantly impaired, as evidenced 
by frequent conflicts in his marriage and family life, the 
record reflects that the veteran reported that his 
relationship with his wife was the reason he continued to 
live.  Also, he was found to have no formal thought disorder, 
and no report of delusions, hallucinations, or inappropriate 
behavior was noted.  Although it was noted that he had 
frequent suicidal thoughts, he was not found to have any 
current suicidal ideation, reporting that his wife was reason 
he continued to live.  He veteran reported problems with 
irregular sleep habits and appetite and feelings of despair, 
but he distracted himself with going online, with hobbies, or 
with an occasional film, and he occasional had a good day. 

On examination in 2007 he was noted to have long hair and a 
trimmed beard, but it was noted he had not had a haircut or 
trimmed his beard for a long time.  He was noted to be 
dressed in worn, casual clothing.  He was not found to be 
disoriented, and his memory was intact.  Thus, the Board 
concludes that the evidence of record does not show that the 
veteran's disability picture due to his service-connected 
depression approximates the criteria for a 100 percent 
rating.  Rather, giving the veteran the benefit of any 
reasonable doubt, the criteria for a 70 percent rating for 
depression, but no more, have been met, effective from 
October 26, 2007.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Thus, he is entitled to a 70 percent rating for his service-
connected depression, effective on and after October 26, 
2007. 

As above, the Board has considered whether referral of the 
claims for higher ratings for depression (both prior and 
subsequent to October 26, 2007) for consideration of an 
extraschedular evaluation is warranted.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the  regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
There is no evidence of any of these factors associated with 
depression in this case.  While no doubt the veteran's 
depression would affect his employment, there has been no 
evidence of "marked interference", and the veteran himself 
has indicated he stopped working in 1993 due to asthma and 
back problems.  Accordingly, the Board finds that the 
criteria for referral of the veteran's claim for 
consideration of an extraschedular rating have not been met.

ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.

A rating in excess of 40 percent for low back disability is 
denied. 

[Continued on Next Page]


A rating in excess of 10 percent for depression, effective 
from July 1, 1994, to November 6, 1996, is denied.

A 30 percent rating for depression, effective from November 
7, 1996, to October 25, 2007, is granted.

A 70 percent rating for depression, effective from October 
26, 2007, is granted.



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


